In re State of Louisiana; — Plain tiff(s); applying for writ of certiorari and/or review, writ of prohibition, writ of mandamus, supervisory/remedial writs; to the Court of Appeal, First Circuit, No. KW95 1440; Parish of Terrebonne, 32nd Judicial District Court, Div. “B”, No. 264226.
Granted. Judgment of the court of appeal is vacated and set aside. Judgment of the trial court is reinstated insofar as it required the certified check to be made payable to and delivered to the sheriff. A certified cheek may be received as bail but without conditions. The check must be negotiable. Case remanded to the district court for further proceedings.
KIMBALL, J., would grant the writ.
WATSON, J., not on panel.